PER CURIAM
This is an action for negligence, malicious prosecution, abuse of process and violation of civil rights. At one point in the proceedings, the trial court granted a directed verdict in favor of several defendants, including respondents Giger, Morgan arid Knudson. The court then entered judgment as to those three, finding “no just reason for delay.” ORS 18.125(1). Plaintiff appeals, asserting that, in the context of the facts of this case, the trial court erred in granting these judgments while judgment in favor of other, similarly-situated defendants were withheld, thereby creating a necessity for piecemeal appeal.
Assuming (without deciding) that the trial court’s grant of judgment to these three defendants was error, we nonetheless decline to reverse. Plaintiff has not, in his brief, made any showing that the trial judge’s underlying ruling granting a directed verdict to these three defendants was wrong on the merits. Without such a colorable showing, we find no prejudice in any error the trial court may have committed.
Affirmed.